Citation Nr: 0808766	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  97-32 874	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable rating for left calf 
numbness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from August 1966 to June 1969.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a January 2000 rating action that 
granted service connection for sinusitis and left calf 
numbness and assigned initial noncompensable ratings for each 
from October 1996.  Because a claim for a higher initial 
rating involves a request for a higher rating following the 
initial grant of service connection, the Board has 
characterized it in light of the distinction noted by the 
U.S. Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).  

This appeal also originally arose from a February 2000 RO 
determination denying compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a right 
hand injury as a result of VA surgical treatment.

In June and November 2003, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development. 

In May 2007, the RO increased the initial rating of the 
veteran's sinusitis to 10% from October 1996.  In a 
subsequent May 2007 written statement, the veteran withdrew 
his appeal with respect to the issues of a higher initial 
rating for sinusitis and compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a right 
hand injury as a result of VA surgical treatment.

This appeal also originally arose from a November 2005 rating 
action that denied a rating in excess of 30% for a post-
traumatic stress disorder.  A Notice of Disagreement was 
received in January 2006, and a Statement of the Case (SOC) 
was issued in June 2006, but the veteran did not perfect his 
appeal by filing a Substantive Appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's left calf disability is manifested by 
subjective complaints of pain, with objective findings 
showing no more than mild incomplete musculocutaneous nerve 
neuropathy on recent evaluations.


CONCLUSION OF LAW

The criteria for an initial compensable rating for left calf 
numbness are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.124a, Diagnostic Code 8622 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  Further, if the Diagnostic Code (DC) under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on his employment and daily life (such as a specific 
measurement or test result), the VA must furnish him at least 
general notice of that requirement.  Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case, a post-rating May 2004 RO letter informed the 
veteran and his representative of the VA's responsibilities 
to notify and assist him in his claim, and to advise the RO 
as to whether there was medical evidence (such as statements 
from doctors and hospitals) showing treatment for his 
disability, and lay evidence (such as statements from current 
or former employers) demonstrating that it was worse at the 
time of the initial disability rating.  That letter also 
provided notice of what was needed to establish entitlement 
to a higher rating (evidence showing that the disability was 
worse at the time of the initial rating).  

A March 2006 RO letter informed the veteran that, if an 
increase in disability was found, a disability rating would 
be determined by applying relevant DCs which provided for a 
range in severity from 0% to 100%, based on the nature and 
symptoms of the condition, its severity and duration, and its 
impact upon employment.  That letter also provided examples 
of the types of medical and lay evidence that the veteran may 
submit (or ask the VA to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms from people who 
had witnessed how they affected him, medical records, 
employer statements, and other evidence showing an increase 
in disability. 
  
Thereafter, the veteran was afforded opportunities to 
respond.  The Board finds that the veteran has thus received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit such information and evidence.  

The 2004 RO letter also notified the veteran that the VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
That letter further specified what records the VA had 
received; what records the VA was responsible for obtaining, 
to include Federal records; and the type of records that the 
VA would make reasonable efforts to get, and requested the 
veteran to furnish any evidence that he had in his possession 
that pertained to his claim.  The Board thus finds that the 
2004 and 2006 RO letters collectively satisfy the statutory 
and regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court held that proper 
VCAA notice should notify a veteran of: (1) the evidence that 
is needed to substantiate a claim; (2) the evidence, if any, 
to be obtained by the VA; (3) the evidence, if any, to be 
provided by the claimant; and  (4) a request by the VA that 
the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were not, nor could they have 
been, furnished to the veteran prior to the initial January 
2000 rating action on appeal, inasmuch as the VCAA was not 
enacted until November 2000.  However, the Board finds that, 
in this appeal, the delay in issuing the full 38 U.S.C.A. 
§ 5103(a) notice was not prejudicial to the veteran because 
it did not affect the essential fairness of the adjudication, 
in that his claim was fully developed and readjudicated after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  As indicated above, the veteran and his 
representative have been notified of what was needed to 
substantiate his claim, and afforded numerous opportunities 
to present information and/or evidence in support thereof.  
As a result of RO development and the Board remands, 
comprehensive documentation, identified below, has been 
associated with the claims folder and considered in 
connection with the veteran's appeal.  After the 2004 and 
2006 RO notice letters, the RO gave the veteran and his 
representative further opportunities to furnish information 
and/or evidence pertinent to the claim before it 
readjudicated it on the basis of all the evidence of record 
in February and May 2007 (as reflected in the Supplemental 
SOCs).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the May 2000 SOC, 
and that this suffices for Dingess/Hartman.  The Court also 
held that the VA must provide information regarding the 
effective date that may be assigned; such notice was provided 
in the March 2006 RO letter.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remands, has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claim.  In September 1997, 
April 1999, and May 2004, the veteran was afforded 
comprehensive VA examinations in connection with his claim, 
and numerous VA outpatient records from 1996 to 2007 have 
been reviewed; all these reports are of record and have been 
considered in adjudicating this claim.  Significantly, the 
veteran has not identified, and the record does not otherwise 
indicate, any existing, pertinent evidence, in addition to 
that noted above, that has not been obtained.  In March 2006, 
the veteran stated that he had no additional information or 
evidence to submit in connection with his claim.  The record 
also presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matter currently under consideration.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126. 

Under the criteria of 38 C.F.R. § 4.124a, DC 8622, mild 
incomplete musculocutaneous nerve neuritis warrants a 
noncompensable rating.  10% and 20% ratings require moderate 
and severe incomplete neuritis, respectively.  A 30% rating 
requires complete neuritis, with foot eversion weakened.  

The veteran contends that his left calf disability is painful 
and more disabling than currently evaluated.  

Considering the pertinent evidence in light of the criteria 
of DC 8622, the Board finds that the veteran's left calf 
disability has not been disabling to a compensable degree at 
any time since the initial grant of service connection 
therefor.  The medical evidence of record documents that the 
service-connected left calf numbness has been consistently 
manifested by no more than mild incomplete neuropathy. 

September 1997 VA examination noted a history of an inservice 
motorcycle accident in which the veteran sustained a severe 
laceration of the posterior popliteal area of the left lower 
extremity.  Current neurological examination was normal.

April 1999 VA neurological examination noted a history of a 
left leg injury in a motorcycle accident in service in 1969.  
The veteran complained of numbness in an area approximately 
12 cm. by 8 cm. in diameter in the posterior popliteal fossa, 
which the examiner noted was a laceration that he received in 
the accident.  After examination and current 
electromyographic (EMG) studies of the lower extremity which 
were normal, the impressions included left leg posterior 
popliteal fossa paresthesia.

On January and May 2000 VA outpatient evaluations, the 
veteran complained of left leg pain which was alleviated by 
medication.

January 2001 VA examination found no left lower extremity 
paresthesias, and EMG studies of the left lower extremity 
were normal.

The veteran's gait and station were normal on November 2002 
VA outpatient examination.  

On May 2004 VA examination, the veteran gave a history of 
left tibia, fibula, and ankle fractures in a fall off a roof 
during the course of his work as a roofer.  On current 
examination, he walked without any assistive aids and could 
walk on heels and tiptoes without any difficulty.  There was 
no weakness of any muscle group detected in the left knee or 
ankle.  There was a well-healed, transverse 12-13 cm. scar 
behind the left knee which was non-tender and non-adherent.  
The diagnoses included non-tender, non-adherent, well-healed 
left knee laceration.    

Clearly, the evidence provides no basis for more than an 
initial noncompensable rating under DC 8622 for left calf 
numbness, as there has been no evidence of the symptoms 
required for a 10% rating since the initial grant of service 
connection, i.e., moderate incomplete neuritis.  In this 
regard, the Board notes that the most recent 2004 VA 
examination showed no weakness of any muscle group in the 
left knee or ankle.

The Board has also considered the veteran's representative's 
February 2008 contention that his service-connected left calf 
disability should be more appropriately rated under 38 C.F.R. 
§ 4.71a (2007), DC 5262.  However, the Board finds that 
rating the service-connected left calf neuropathy under DC 
5262 for impairment of the tibia and fibula is not 
appropriate in this case, inasmuch as malunion or nonunion of 
the tibia and fibula is not a component of the veteran's 
service-connected left calf neuropathic disease entity.  
January 1993 VA medical records noted a history of a left leg 
fracture secondary to a fall post service in 1988.  September 
1997 VA examination noted a history of on-the-job left 
forefoot, ankle, and tibia/fibula fractures in 1989.  January 
2001 VA examination noted a history of a left ankle injury 
and foot fracture when falling off a roof in approximately 
1989.  Thus, symptoms of those intercurrent post-service left 
leg injuries may not be considered in evaluating his service-
connected left calf neuropathy.    

Additionally, the Board finds that there is no showing that, 
at any point since the effective date of the grant of service 
connection, the veteran's left calf numbness has reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher rating on an extraschedular basis 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
veteran's symptoms and clinical findings as documented in the 
medical reports from 1996 to 2007 do not objectively show 
that his left calf neuropathy markedly interferes with 
employment (i.e., beyond that contemplated in the assigned 
rating), or requires frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards, and the Board finds that a schedular 
rating is adequate in this case.  Hence, the Board concludes 
that the criteria for invoking the procedures set forth in 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Fenderson, and that 
the claim for an initial compensable rating for left calf 
numbness must be denied.  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See 38 U.S.C.A.    
§ 5107(b);  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53- 56 (1990).


ORDER

An initial compensable rating for left calf numbness is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


